Title: To Thomas Jefferson from John Coulter, 7 March 1808
From: Coulter, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philadelphia March  
                     
                  
                  Perceiving that our Government are about Extending to Citizens having property abroad the liberty of dispatching Vessels to return therewith, and having now in the port of Havanna property to a large Amount am induced to request your Excellency may be pleased, should the measure be approved, to grant me the permission of dispatching to that Port a Vessel for the purpose of obtaining my funds, under the Restrictions and Severities which may be required permit me to Solicit your attention in this, and believe me, with Extreme respects Your Excellencys Most Obedient Servt.
                  
                  
                     John Coulter 
                     
                  
               